         Case 1:02-cr-01237-LAP Document 485 Filed 09/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELO CAPALBO,

                    Petitioner,
                                                16-CV-5029 (LAP)
          -against-                             02-CR-1237 (LAP)

UNITED STATES OF AMERICA,
                                                       ORDER
                    Respondent.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    In light of the Court’s resentencing of Mr. Capalbo

pursuant to his motion arising out of United States v. Davis

(dkt. no. 481 in 02-CR-1237), the Clerk of the Court shall mark

this companion civil case closed and all pending motions denied

as moot.

SO ORDERED.

Dated:     September 30, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
